DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US 20180362733) in  view of Liao et al (US 20160168330).

Yao teaches a composition comprising 35 parts of Phenylmethane maleimide (BMI – 2300), 15 parts of Bismaleimide (BMI – 70), 20 parts of Diamino diphenyl ether benzoxazine resin (PF – 3500), 8 parts of Cyanate ester (BA - 230S), 20 parts of 2,6 - Dimethyl phenol novolac epoxy resin, 20 parts of Di - DPPO phosphorus - containing flame retardant, 100 parts of Silica, 0.4parts of catalyst , MEK and DMAc (meeting the limitations of claim 14), (see Table 1, Example 14 at 0068). 

In reference to claim 6, Yao teaches such coupling compound as styrene silane compound , a styrene siloxane compound , an acrylic silane compound , an acrylic siloxane compound , a methacrylic silane compound or a methacrylic siloxane compound (see 0043).

In reference to claims 9-13, Yao teaches cyanate ester (see Examples 12-14 at Table 1).

Regarding claim 15, Yao teaches that the composition above can be used in prepregs, copper clad laminates or printed circuit boards (see 0016 and claim 10).

Regarding claims 16 and 17, Yao teaches peeling strength higher than 4 lb/inch and dissipating factor of 0.005 (see Table 3 at 0088).

Yao does not teach bis(trifluoromethyl) benzidine.

Liao discloses bismaleimide resin modified by a fluorine-containing diamine used in circuit boards, copper clad laminates (CCL) or resin coated copper (RCC) (see 0004). 
In particular, Liao teaches  bismaleimide BMI-a is modified with bis(trifluoromethyl) benzidine in  a molar ratio of 2:1 (see Example 1 at 0045).

Regarding claims 4 and 5, Liao discloses that a molar ratio of the bismaleimide to the fluorine-containing aromatic diamine equal to 2:1-10:1 (see 0021).

Regarding claims 7-8, Liao teaches 15 parts  BMI-70 along with 45-60 parts of the sum of BMI-2300 and Benzoxazine (see Table 1, Examples 1-15). The position is taken that the limitations of claims above (i.e. 8-35 parts of BMI-70-based prepolymer in the composition, comprising the modifier)  are met especially at low amount of  bis(trifluoromethyl) benzidine modifier. 

Liao teaches that the composition has low brittleness, high tenacity, high thermal resistance and high solvent solubility. In addition, the fluorine-containing modified bismaleimide resin contains fluorine atoms that have strong electron negativity and are unlikely to get polarized in electric fields, so that the fluorine-containing modified bismaleimide resin has a low dielectric constant Dk (3 GHZ) less than 3.0 and/or a low dissipation factors Df (3 GHZ) less than 0.02, respectively. Besides, since fluorine atoms are hydrophobic in nature, the resultant resin has reduced resin water absorptivity, as low as O.21%-0.33% (see 0004).

Therefore, it would have been obvious to  a person of ordinary skills in the art to use bis(trifluoromethyl) benzidine modified for maleimide resin, since it provides resins with low brittleness, high tenacity, high thermal resistance and high solvent solubility, low dielectric constant, low dissipation factor and reduced water absorptivity. 


Yao does not  teach a thermal expansion  and cure shrinkage values of claims 18 and 19.

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

It would have been obvious to  a person of ordinary skills in the art to expect the same physical properties of Applicant’s and modified Yao’s compositions, since they contain the same ingredients.

Note that Yao and Applicant have different order of components addition. Specifically, Yao teaches that all the components are prepared in a single pot, while Applicant discloses two prepolymer compositions prepared separately and then combined together.

According to MPEP 2144.04 (IV, C) changes in sequence of adding Ingredients is unpatentable without showing unexpected results. See In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.), Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
Therefore, it would have been obvious to  a person of ordinary skills in the art to expect the same resin Applicant’s and modified Yao’s compositions  unless unexpected results are shown. 

2.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al in  view of Liao et al as applied to claims 1-9 and 14-19 above, and further in view of Yamaguchi et al (US 20180079856).

Yao and Liao do not teach epoxy-modified polybutadiene. 

Yamaguchi  discloses a composition used in wiring board , a circuit board , a circuit plate including multiple layers of wiring boards and circuit boards (see 0002).

In  particular, Yamaguchi  discloses  a composition comprising 1 . 33 parts of  benzoxazine ,  0 . 3 parts of  EH - 3636AS , 1 part of  BM11500 , 1 part of  jER871 (epoxy-containing compound) and 9 parts of a  filler (see Example 10 at 0090). Thus, the content of epoxy compound is 1*100/11.63=8.6 parts, meeting the limitations of claims 12-13.
Note that  epoxy-containing compound jER871 can be replaced by oxirane ring - containing polybutadiene (see 0022).

Yamaguchi teachers that the composition above  has long - term heat resistance , rapid curing properties , high adhesive strength during heating , a low change ratio of adhesive strength , and a low normal temperature elastic modulus (see 0124).

Therefore, it would have been obvious to  a person of ordinary skills in the art to use epoxy-containing polybutadiene in benzoxazine /maleimide composition used in circuit boards, since it provides long - term heat resistance , rapid curing properties , high adhesive strength during heating , a low change ratio of adhesive strength , and a low normal temperature elastic modulus.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765